DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 2/26/2021 is acknowledged.
Claims 1, 10, and 12 have been amended.
Claims 1-14 remain pending.

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
In the Remarks on pg. 6-7 of the Amendment, Applicant contends Yost does not necessarily require a directional antenna nor does it describe outputting complementary information by such a directional antenna.  Applicant further argues that secondary reference to Markhovsky does not disclose a directional signal strength indicator of the radio signal received by a directional antenna.
The Examiner respectfully disagrees.  The rejection specifically admits that Yost, while implicitly disclosing the use of non-directional/omni-directional antennas, the rejection admits that Yost fails to expressly show the use of a directional antenna for outputting complementary information.  However, Yost’s discussion of poor location estimation in the radial direction motivates the combination with Markhovsk, which more expressly shows complementary information via directional/MIMO antenna can establishing the .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 5, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yost et al. (USP 5987329A), hereafter Yost, in view of Markhovsky et al. (US20190285722A1, supported by Provisional Application 62/032371), hereafter Markhovsky.		

Regarding claims 1, 2, 10, and 11,
Yost discloses a location estimation system and method for estimating a location of a mobile device (Title; Fig. 2, mobile M), the location estimation system comprising three or more stationary devices (base stations A, B, C) each having a non-directional Fig. 4; Col. 5-6, lines 42-15).
Yost shows that the three or more non-directional stationary devices are each configured to receive the radio signal and to output location estimation information indicating received signal strength indicators of the radio signal received by antennas (i.e. TDOA; Col. 5, lines 58-63) and complementary information indicating a received signal strength indicator of the received radio signal transmitted by the mobile device (i.e. TA; Col. 6, lines 3-15), wherein the location of the mobile device is estimated based on the location estimation information output by each of the three or more stationary devices and the complementary information (Col. 6, lines 16-30; combination of TDOA and TA allows resolution of common ambiguities suffered by either technique separately).
	Yost at least implies the use of non-directional antennas in that Yost discusses the use of TA as complementary to TDOA in order to improve performance in the radial direction that is otherwise poor (Col. 6, lines 3-4) but does not expressly show the use of non-directional antennas together with another stationary device that uses a directional antenna to provide the complementary information.
	Markhovsky discloses analogous location services using received signal strength, TDOA and TA (paragraphs 19, 21, 170, 280, 377, 441, 442, 572) in which three or more stationary devices using non-directional antennas (i.e. omni-directional; paragraphs 691, 785) while another stationary device disposed in proximity to one of the three or more non-directional stationary devices (Fig. 42, 44; various directional antenna devices within indoor/campus and outdoor areas) uses a directional paragraphs 684, 694; four or more reference points including MIMO/directional antenna to extract 3D location and bearing of UE).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Yost by utilizing non-directional antennas for the non-directional stationary devices while providing another stationary device using a directional antenna to provide the complementary information, as shown by Markhovsky, thereby enhancing location estimation in dense urban environments.

Regarding claims 5 and 14,
The combination of Yost and Markhovsky discloses the three or more non-directional stationary devices constitute a wireless mesh network (Yost: Fig. 2, 4; Markhovsky: Fig. 8) and the directional stationary device is configured to communicate wirelessly with at least one of the three or more non-directional stationary devices (i.e. Markhovsky; Fig. 42, 44; outdoor metrocell & small cell in communication with macrocell; camps DAS in communication with DAS BS).  See motivation above.


Allowable Subject Matter
4.	Claims 3, 4, 6-9, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477